

116 HR 6608 IH:  Menstrual Equity For The Homeless Act
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6608IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Ms. Meng (for herself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for the availability of menstrual hygiene products for homeless individuals under the Federal Emergency Management Agency emergency food and shelter grant program, and for other purposes.1.Short titleThis Act may be cited as the  Menstrual Equity For The Homeless Act.2.Menstrual hygiene products availability for homeless individuals under emergency food and shelter grant programSubsection (a) of section 316 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11346(a)) is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(7)guidelines that ensure that amounts provided under the program to private nonprofit organizations and local governments may be used to provide sanitary napkins and tampons, except that all items provided shall conform to applicable industry standards..